            Case 2:16-cr-00294-JCM-VCF Document 247 Filed 09/03/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4

5
      UNITED STATES OF AMERICA,
6
                            Plaintiff,
7                                                              2:16-cr-00294-JCM-VCF
      vs.                                                      ORDER
8
                                                               MOTION FOR ADDITIONAL ACCESS TO
9     GOLDSBY, JASON; MADRIGAL, BONNIE;                        THE LAW LIBRARY AND A COMPUTER TO
      REDMOND, RUDY; TUALAU, KAILI,                            REVIEW DISCOVERY [ECF NO. 244]
10
                             Defendants.
11
            Before the Court is defendant Kaili Tualau’s motion for additional access to the law library and a
12
     computer to review discovery (ECF No. 244). The Court grants the defendant’s motion in part.
13
            Defendant argues that he needs additional access to the law library and a computer to review
14
     discovery because he needs to review 1560 bates stamped pages of documents, 140 surveillance videos,
15
     2 audio files, and 567 photos so that he can prepare for his trial which is set for October 19, 2020. (Id. at
16
     2). The government argues in response that the U.S. Marshals have wide deference regarding a
17
     prisoner’s library accommodations and that the defendant should ask the U.S. Marshals, not this Court,
18
     for additional access. (ECF No. 245 at 2). Defendant argues in his reply that the U.S. Marshals
19
     instructed him that he would need a Court order to obtain additional library access. (ECF No. 246 at 1).
20
            The Sixth Amendment provides that in all criminal prosecutions, the accused shall enjoy the
21
     right to have the assistance of counsel for his defense. U.S. Const. Amend. VI.; see also Brady v.
22
     Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196-97 (1963); and Frazer v. United States, 18 F.3d 778,
23
     781 (9th Cir. 1994). The Court finds that Tualau has provided compelling reasons why he needs
24
     additional access to the law library with access to a computer. Tualau’s ability to review evidence prior
25

                                                           1
           Case 2:16-cr-00294-JCM-VCF Document 247 Filed 09/03/20 Page 2 of 2




1    to trial on a computer is necessary for preparation of his defense and to ensure that he has effective

2    assistance of counsel. The Court orders the parties to confer and provide the Court with a joint

3    stipulation within seven days that contains a reasonable schedule and/or number of hours Tualau needs

4    in the law library with access to a computer to prepare for his defense. The Court denies Tualau’s

5    request for access to his own computer to review evidence without prejudice because Tualau will have

6    access to a computer at the law library.

7           ACCORDINGLY, and for good cause shown,

8           IT IS ORDERED that defendant Kaili Tualau’s motion for additional access to the law library

9    and a computer to review discovery (ECF No. 244) is GRANTED IN PART.

10          IT IS FURTHER ORDERED that the parties have until Thursday, September 10, 2020 to file a

11   joint stipulation that contains a reasonable schedule and/or number of hours for defendant’s access to the

12   law library with access to a computer to prepare for his defense.

13          DATED this 3rd day of September 2020.

14
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

                                                          2
